Duffey, P. J.,
concurring. In my opinion, indictment No. 16700 sufficiently and validly charges the crime of breaking and entering in the day season. Section 12,442, General Code. (Section 2907.15, Revised Code.) The return of writ contains an admission by the State that the petitioner was sentenced “on a charge of burglary and larceny in the day season.” The sentence attached to the return is a photostat of a certified copy of sentence which states defendant was found guilty of *492“Burglary & Larceny.” Under Section 2949.12, Revised Code (Section 13455-1, General Code), a sentence shall “clearly describe the offense and designate the sections of the Revised Code under which conviction was had . . . .” That statute also requires that the warden be furnished a copy of the indictment. These statutory requirements are designed to enable the penal institution to accurately determine the proper period of confinement. Under this state of the record, I believe this court can and should accept the State’s admission in the return of writ. Accordingly, petitioner is subject to a term of one to five years under Case No. 16700.
The State has relied on only one point — that the nunc pro tunc entry is void and, therefore, petitioner is serving a term of two-to-ten years, which has not expired. I agree with Judge Bryant that the Scioto County Common Pleas Court could legally on November 17, 1953, and for some time thereafter, issue an order modifying the sentence of November 13, 1953, to make it concurrent with the later imposed sentences in case Nos. 16616 and 16625. The entry in question here is, on its wording, consistent with that possibility. However remote and theoretical that possibility may be, it is a possibility, and there is no evidence before us which excludes that possiblity.
The State is here making a collateral attack upon an order of a court of general jurisdiction. There is a presumption of jurisdiction. 14 Ohio Jurisprudence (2d), Courts, Sections 131 and 132. While the limits on the power to make a nunc pro tunc entry should be scrupulously observed, I cannot uphold a collateral attack on the ground that there is a probability of abuse.
Accordingly, petitioner is entitled to release, not because of an invalid indictment, but rather on the ground that the nunc pro tunc entry on this record must be taken as valid and petitioner has, therefore, completed his sentence.